                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

SHAWANA SANDERS, on their
own and on behalf of all
similarly           situated
individuals   and   KENYATTA
WILLIAMS, on their own and
on behalf of all similarly
situated individuals,

            Plaintiffs,

v.                                  Case No:   2:18-cv-555-FtM-99NPM

GLOBAL     RADAR   ACQUISTION,
LLC,

            Defendant.


              ORDER PRELIMINARILY APPROVING SETTLEMENT
                   AND CERTIFYING SETTLEMENT CLASS

     This matter comes before the Court on plaintiffs’ Unopposed

Motion for Preliminary Approval of Class Action Settlement (Doc.

#43) filed on June 28, 2019.            After review of the parties’

Settlement Agreement, Proposed Notice of Class Action Settlement,

and having been fully advised in the premises, it is hereby

     ORDERED:

     1.     Plaintiffs’ Consent Motion for Preliminary Approval of

Settlement and Notices to the Settlement Class (Doc. #43) is

GRANTED.

     2.     Settlement.   Plaintiffs    Shawana     Sanders   and   Kenyatta

Williams    (“Plaintiffs”),    on    behalf    of    themselves     and   all
Settlement Class Members, and Defendant Global Radar Acquisition,

LLC   (“Global”)          (collectively,      the     “Settling      Parties”),        have

negotiated a potential settlement of this action (the “Action”) to

avoid      the    expense,        uncertainties,      and    burden     of    protracted

litigation, and to resolve any and all claims being released by

the Settlement Agreement, including all claims which have been or

could   be       asserted    by    Plaintiffs       and/or   other    members     of    the

Settlement Classes in the Action against Global and all of its

respective        past    and     present   divisions,       parents,    subsidiaries,

predecessors, investors, parent companies, acquired companies,

insurers, agents, and affiliated companies.

      3.      Review. The Court has carefully reviewed the Settlement

Agreement, as well as the files, records, and proceedings to date

in this matter.             The terms and conditions in the Settlement

Agreement are hereby incorporated as though fully set forth in

this Order, and, unless otherwise indicated, capitalized terms in

this Order shall have the meanings attributed to them in the

Settlement Agreement.

      4.      Preliminary Approval. The Settlement Agreement entered

into by and among the Settling Parties has been negotiated at

arm’s-length and is approved on a preliminary basis as fair,

reasonable, and adequate.

      5.      Settlement Class Definition and Relief. The proposed

Settlement        Class     Relief    to    the   Settlement     Class       Members,    as



                                            - 2 -
identified in Section 2.2 of the Settlement Agreement, is approved

on a preliminary basis as fair, reasonable, and adequate.                       The

Settlement Class shall consist of:

            All natural persons residing in the United States, any U.S.
            territory, the District of Columbia, or Puerto Rico who
            were the subject of a consumer report furnished by Global
            HR for employment purposes to a client of A1 HR, Continuum,
            or Accesspoint between July 11, 2013 and January 11, 2019.

The parties expressly agree to this Settlement Class definition

for    settlement       purposes.    The       Settlement   Class   consists    of

approximately 20,878 individuals.

       6.     The Court finds that certification of the Settlement

Class is appropriate for settlement only, under Fed. R. Civ. P.

23(a) and (b)(3) because: (a) The Settlement Class is so numerous

that   joinder     of    all   members    is     impracticable;   (c)   There   are

questions of law or fact common to the members of the Settlement

Class; (d) The claims of Plaintiffs are typical of the claims of

the other members of the Settlement Class; (e) Plaintiffs and are

capable of fairly and adequately protecting the interests of the

members of the Settlement Class in connection with the Settlement

Agreement; (f) Common questions of law and fact predominate over

questions affecting only individual members of the Settlement

Class; (g) The Settlement Class is ascertainable; (h) Resolution

of the claims in this Litigation by way of Settlement is superior

to other available methods for the fair and efficient resolution

of the claims of the Settlement Class Members.



                                         - 3 -
     7.    Designation of Class Representatives. Plaintiffs Shawana

Sanders and Kenyatta Williams are designated as representatives of

the Settlement Class for the sole purpose of seeking a settlement

of the Litigation.

     8.    Designation of Class Counsel. Attorneys Marc Edelman of

the law firm Morgan & Morgan and Craig C. Marchiando of Consumer

Litigation Associates, P.C. are hereby designated as Class Counsel

for the Settlement Class.

     9.    Final       Approval       Hearing.       A    hearing    regarding     final

approval of the Settlement (“Final Approval Hearing”) will be held

on November 1, 2019 at 10:00 a.m. at the United States District

Court for the Middle District of Florida, Fort Myers Division,

2110 First Street, Fort Myers, Florida, 33901.                       The hearing will

be set by separate notice at a later date.                         The Final Approval

hearing   will       determine,       among   other       things:   (i)   whether    the

Settlement      of     the    Litigation      should       be   approved      as   fair,

reasonable, and adequate; (ii) whether the Litigation should be

dismissed with prejudice pursuant to the terms of the Settlement

Agreement; (iii) whether Settlement Class Members should be bound

by the Release set forth in the Settlement Agreement; (iv) whether

Settlement   Class          Members    should    be       subject    to   a   permanent

injunction   which,          among    other   things,       bars    Settlement     Class

Members   who        have    not     opted    out,       from   filing,    commencing,

prosecuting, intervening in, participating in (as class members or



                                         - 4 -
otherwise), organizing, or soliciting the participation of other

Settlement Class Members to pursue any action in any jurisdiction

based on or relating to any of the Released Claims (as defined in

the Settlement Agreement) or the facts and circumstances relating

thereto; and (v) whether the application of Class Counsel for an

award of Attorneys’ Fees and Expenses, and for a Service Award to

Plaintiffs, should be approved.            Such hearing may be reset to a

later   date   than   that    in   the   Class   Notices   without    requiring

additional, subsequent notice to Class Members.

      10.   Class Notice.

      (a) The Court approves the Class Notice in the Settlement

Agreement, including the Long-Form Notice to be electronically

mailed to all Settlement Class Members attached as Exhibit B to

the Settlement Agreement and the manner of providing mail notice

to   Settlement   Class      Members     described   in    Section    4   of   the

Settlement Agreement.         The Court finds that this is the best

practicable    notice   under      the   circumstances     and   is   reasonably

calculated, under all the circumstances, to apprise the Settlement

Class Members of the pendency of this Action, the terms of the

Settlement Agreement, and their right to object to the Settlement

Agreement or exclude themselves from the Settlement Class.                     The

Court further finds that mail notice and the other forms of Class

Notice in the Settlement Agreement are reasonable, constitute due,




                                       - 5 -
adequate, and sufficient notice to all persons entitled to receive

notice, and meet the requirements of due process.

     (b) The Notice shall be mailed within sixty (60) days of the

date of this Order.

     (c) No later than the sending of the Short-Form Notice, the

Settlement Administrator shall establish an Internet site (the

“Settlement      Website”),     which     shall    contain     copies    of    the

Complaint, the Settlement Agreement and Exhibits, the Short-Form

Notice,    the   Long-Form     Notice,    and    other    documents    about    the

Lawsuit.    The Settlement Website shall have a Uniform Resource

Locator which identifies the Settlement Website as www.[url to be

determined].com.      The Settlement Website shall remain open and

accessible through the expiration period of all issued Settlement

checks.    The Settlement Website also shall prominently display

contact    information    for    Class     Counsel    and    shall    direct    all

questions about the Class Settlement to Class Counsel.

     (d) No later than 7 days prior to the Final Approval Hearing,

Class Counsel shall obtain from the Settlement Administrator and

shall file with the Court a proof of mailing of the Mail Notice

and of establishing the Settlement Website.

     13.   Administrator.       The    Court    authorizes    and    directs    the

Parties to retain a Settlement Administrator to implement the terms

of the Settlement Agreement, and authorizes and directs such

Administrators     to:   (i)    mail     and    provide   Class     Notice;    (ii)



                                       - 6 -
establish the Settlement Website; (iii) administer the Settlement

Fund and provide settlement relief to Settlement Class Members;

and (iv) carry out such other responsibilities as are provided for

in the Settlement Agreement or may be agreed to by the Parties in

the Action.

     14. Exclusion from the Settlement Class. Any Settlement Class

Member who wishes to be excluded from the Class must send a written

Request   for   Exclusion   to   Class    Counsel    (or    the   Settlement

Administrator),   by   first-class   mail,   postage       prepaid,   to   the

address provided in the Class Notice.               Any such Request for

Exclusion must be postmarked no later than sixty (60) days after

the Mail Notice Date.

     (a) To be valid, the Request for Exclusion must: (i) identify

the case name; (ii) identify the name, address, and telephone

number of the Settlement Class Member; (iii) be personally signed

by the Settlement Class Member requesting exclusion; and (iv)

contain a statement that indicates a desire to be excluded from

the Settlement Class in the Litigation, such as “I hereby request

that I be excluded from the proposed Settlement Class in Sanders

v. Global Radar Acquisition, LLC, No. 2:18-cv-00555-UA-UAM.”

     (b) A Settlement Class Member who desires to opt out must

take timely affirmative written action pursuant to this Order and

the Settlement Agreement, even if the Settlement Class Member

desiring to opt out of the Class (i) files or has filed a separate



                                  - 7 -
action against any of the Released Persons (as defined in the

Settlement Agreement), or (ii) is, or becomes, a putative class

member in any other class action filed against any of the Released

Persons.

     (c) Except for those Settlement Class Members who timely and

properly file a request for exclusion, all other Settlement Class

Members will be deemed to be Settlement Class Members for all

purposes under the Agreement, and upon the Settlement Effective

Date (as defined in the Settlement Agreement), will be bound by

its terms, including, but not limited to, the Releases in Section

3 of the Settlement Agreement.

     (d) If the proposed Settlement is finally approved, any

Settlement Class Member who has not submitted a timely, written

request for exclusion or to opt-out from the Settlement Class shall

be bound by all subsequent proceedings, orders, and judgments in

this Action, even if he or she has pending, or subsequently

initiates, litigation against Global or any of the Released Parties

relating to any of the Released Claims.

     15. Objections and Appearances. Any Settlement Class Member

who has not filed timely written request for exclusion and who

complies with the requirements of this Paragraph may object to any

aspect of the proposed settlement either on his or her own or

through an attorney hired at his or her expense.    Any Settlement

Class Member who wishes to object to the Settlement Agreement must



                                 - 8 -
do so in writing and must file with the Clerk of Court and serve

on Class Counsel and Defense Counsel at the addresses listed below,

a    written   statement    of   objection          in   accordance        with     the

requirements set forth below and in the Settlement Agreement.                       The

written statement of objection must be postmarked no later than

sixty (60) days after the Mail Notice Date.

         To Class Counsel:                     To Global HR’s Counsel:

Marc Edelman                             Pamela Q. Devata
Morgan & Morgan, P.C.                    Seyfarth Shaw LLP
201 N. Franklin St., 7th Floor           233 S. Wacker Drive, Suite 8000
Tampa, Florida 33602                     Chicago, Illinois 60606-6448
P: (813) 577-4722                        P: (312) 460-5882
F: (813) 257-0572


      (a) The requirements to assert a valid written objection shall

be set forth in the Long-Form Class Notice, and shall include: (i)

the case name and number; (ii) the name, address, telephone number

of the person objecting and, if represented by counsel, of his/her

counsel;   (iii)   a    description     of    the   specific       basis    for   each

objection raised; (iv) a statement of whether he/she intends to

appear at the Final Approval Hearing, either with or without

counsel; (v) a statement of the objector’s reason for believing he

or she is a member of the Settlement Class; (vi) if the objector

is   represented   by    counsel,   a   statement        as   to   the     number   of

objectors in this case that counsel represents; (vii) if the

objector’s counsel expects to be paid other than by the objector

client, a statement of counsel’s proposed hourly rate and the



                                      - 9 -
number of hours expended on the case through the filing of the

objection; and (vii) a statement by objector’s counsel of all class

action cases — identifying cases by style — in which counsel has

represented objectors in the past eighteen months.

      (b) Any Settlement Class Member who fails to object to the

Settlement in the manner described in the Agreement, the Class

Notice, and this Order shall be deemed to have waived any such

objection, shall not be permitted to object to any terms or

approval of the Settlement at the Final Approval Hearing, and shall

be foreclosed from seeking any review of the Settlement or the

terms of the Agreement by appeal or other means.

      (c) Any Settlement Class Member who submits a timely written

objection may appear, in person or by counsel, at the Final

Approval Hearing held by the Court, to show cause why the proposed

Settlement Agreement should not be approved as fair, adequate, and

reasonable, provided that the objecting Settlement Class Member:

(i) files with the Clerk of the Court a notice of intention to

appear at the Final Approval Hearing (“Notice Of Intention to

Appear”), which must include the case name and number and the

Settlement Class Member’s name, address, telephone number, and

signature, by the Objection Deadline (as identified in Paragraph

15 above); and (ii) serves the Notice Of Intention To Appear on

all   counsel   designated   in   the   Class   Notice   by   the   Objection

Deadline.   The Notice of Intention to Appear must include copies



                                  - 10 -
of any papers, exhibits, or other evidence that the objecting

Settlement Class Member will present to the Court in connection

with the Final Approval Hearing.           Any attorney who intends to

represent    an   objecting   Settlement   Class   Member   at   the   Final

Approval Hearing must do so at the Settlement Class Member’s

expense and must file a notice of appearance at least two weeks

before the Final Approval Hearing.         Any Settlement Class Member

who does not file a Notice of Intention To Appear in accordance

with the deadlines and other specifications set forth in the

Agreement, the Class Notice, and this Order will not be entitled

to appear at the Final Approval Hearing to raise any objections.

     16. Releases. If the Settlement is finally approved, all

Settlement Class Members who have not filed a timely and proper

request for exclusion shall release the Released Persons from all

Released Claims, as described in Section 3 of the Settlement

Agreement.

     17. Attorneys’ Fees and Expenses, and Service Awards. Global

agrees not to oppose an application for the award of Attorneys’

Fees and Expenses in this Action not to exceed thirty-three percent

(33%) of the Settlement Fund.       Global also agrees not to oppose

the application for a Service Award of $5,000 for each Named

Plaintiff for her work and assistance in this Action.                  Class

Counsel shall file their motion requesting these awards no later

than twenty-one (21) days before the Final Fairness Hearing, and



                                  - 11 -
the Court shall permit Class Members who have filed valid written

objections a period of 7 days to supplement their objections to

respond to Class Counsel’s motion for attorneys’ fees and Service

Awards.     Class Counsel may respond to any objections not later

than 7 days before the Final Fairness Hearing.

      18. Preliminary Injunction. All Settlement Class Members who

do not timely exclude themselves from the Settlement Class are

hereby preliminarily enjoined from directly or indirectly (i)

asserting any of the Released Claims (as that term is defined in

the Settlement Agreement) in any action or proceeding; (ii) filing,

commencing, prosecuting, intervening in, or participating in (as

class members or otherwise) any lawsuit based on or relating to

any of the Released Claims or the facts and circumstances relating

thereto; or (iii) organizing any Settlement Class Members into a

separate class for purposes of pursuing as a purported class action

any lawsuit (including by seeking to amend a pending complaint to

include class allegations, or seeking class certification in a

pending action) based on or relating to any of the Released Claims

or   the   facts   and   circumstances    relating    thereto   against    the

Released Parties.

      19. Service of Papers. Class Counsel and Defense Counsel shall

serve on each other and on all other parties who have filed notices

of   appearance    or    written   objections,   at   or   before   the   Final

Approval Hearing, any further documents in support of the proposed



                                    - 12 -
Settlement, including responses to any papers filed by Settlement

Class Members.    Class Counsel and Defense Counsel shall promptly

furnish to each other any and all objections or written requests

for exclusion that may come into their possession and shall file

such objections or requests for exclusion with the Court not later

than 7 days before the Final Approval Hearing.               Any Motion for

Final Approval should be filed not later than fifteen (15) days

before the Final Approval Hearing.

     20. Termination of Settlement. This Order shall become null

and void, and shall be without prejudice to the rights of the

Parties,   all   of   whom   shall    be   restored   to   their   respective

positions existing immediately before this Court entered this

Order, if (i) the proposed Settlement is not finally approved by

the Court, or does not become Final (as defined in the Settlement

Agreement), pursuant to the terms of the Settlement Agreement; or

(ii) the Settlement Agreement is terminated or does not become

Final, as required by the terms of the Settlement Agreement, for

any other reason.      In such event, and except as provided therein,

the proposed Settlement and Settlement Agreement shall become null

and void and be of no further force and effect; the preliminary

certification of the Settlement Class for settlement purposes

shall be automatically vacated; neither the Settlement Agreement

nor the Court’s Orders, including this Order, shall be used or

referred to for any purpose whatsoever; and the Parties shall



                                     - 13 -
retain, without prejudice, any and all objections, arguments, and

defenses with respect to class certification, including the right

to argue that no class should be certified for any purpose.

     21. Use of Order Following Termination of Settlement. This

Order shall be of no force and effect if the Settlement does not

become Final and shall not be construed or used as an admission,

concession, or declaration by or against Global Radar Acquisition,

LLC of any fault, wrongdoing, breach, or liability, or by or

against Plaintiffs or the Settlement Class Members that their

claims lack merit or that the relief requested in the Class

Complaint     in    this   Action    is   inappropriate,   improper,   or

unavailable, or as a waiver by any party of any defenses or

arguments it may have.

     22. Necessary Steps. The Court authorizes the Parties to take

all necessary and appropriate steps to implement the Settlement

Agreement.

     DONE and ORDERED at Fort Myers, Florida, this __15th__ day of

July, 2019.




Copies:
Counsel of Record




                                    - 14 -
